Exhibit 10.1

 

[gbyuxlv10nu3000001.jpg]

 

September 18, 2020

 

Sang Kyo Oh

2745 Maricopa St. Torrance, CA 90503

 

Dear Sang Oh,

 

On behalf of Open Bank, I am pleased to offer you the position of Executive Vice
President & Chief Credit Officer, reporting to the President & Chief Executive
Officer. This position is an important one to our organization and we look
forward to you contributing your experience and expertise.

 

1. Start        date. October 19, 2020 at 9AM in the corporate office, suite
500.

2.   Base Salary. Your annualized gross base salary will be $250,000. We are
paid semi- monthly on the 5th and 20th of the month.

3. Restricted Stock Units.  You will be granted with 45,000 RSU with a 5-year
graded vesting schedule from the grant date, contingent on Board Approval (TBD)
and upon creation of a new equity plan in 2021.

4. Cell Phone Allowance. You will receive a cell phone allowance of $200 per
month, paid semi-monthly.

5.   Paid Time Off (“PTO”). You will receive 5 weeks of paid time off (vacation
and sick leave) per year, prorated per pay period.

6. Benefits. You will be eligible for health benefits of medical, dental, vision
and life/LTD insurance on the first day of the month following your hire date
and the 401(k) Plan on the first day of the month following 90 days of
employment.

7. Management Incentive Plan. You will be eligible to participate in the
Management Incentive Plan (MIP) starting Plan Year 2021, which is a cash
incentive program tied to performance of the individual and the Bank.

 

During your employment you will have access to confidential and proprietary
information, which we consider private and protect adamantly.  We also resolve
any dispute between you and us by arbitration. Therefore, this offer is
conditioned on your execution and delivery of a Dispute Resolution
Agreement.  Your employment is also contingent upon the successful completion of
the background and reference checks, as well as being able to establish your
identity and authorization to work in the United States on your first day of
work.  The first 90 days of your employment will be considered an introductory
period. However, both during, and upon the conclusion of your introductory
period, employment with Open Bank is at-will. This means that the terms and
conditions of your employment may be changed with or without notice, with or
without cause, including, but not limited to termination, demotion, promotion,
transfer, benefits, duties and location of work. There is no express or implied
agreement between Open Bank and yourself for continued or long-term employment.
No representative of Open Bank has the authority to alter this at-will
relationship.

--------------------------------------------------------------------------------

 

 

I am delighted to extend this offer to you and look forward to working together.
Please indicate your acceptance of this offer by signing the offer letter, and
dispute resolution agreement, as well as, returning the employment application.
The terms of this offer supersede any prior representation or terms, whether
expressed orally or in writing. If you have any questions regarding benefits,
please contact Kristy Kang at 213.892.1136.

 

Sincerely,

 

 

 

 

 

Min J. Kim

President & Chief Executive Officer

 

 

 

Acceptance:

 

 

/s/ Sang K. Oh

9/24/2020

 

10/19/2020

Sang K. Oh

 

Date

 

Start Date

 

Attachments: I-9 requirements, Application, Dispute Resolution Agreement